DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 8/31/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	The independent claims as recited in claims 1, 27, 33 and 39 are allowable over prior art for at least the reasons set forth in the sections titled: “Claim Rejections under 35 USC 102(e)" on pages 1 and 2; paragraphs 2, 3 and 1 respectively of  Arguments/ Remarks, filed 1/5/22.


 	The examiner identifies, as the best prior art of record, the following documents:
 	b. U.S. Pre-Grant Publ'n. No. 2012/0207112 (published 16 Aug. 2012) [hereinafter Kim] teaches an extended Power Headroom Report (PHR) Medium Access Control (MAC) Control Element (CE) for use in a Power Headroom Report (PHR) method, the extended PHR MAC CE is designed to report PHs and P.sub.CMAX,c for multiple cells.

	c. U.S. Pre-Grant Publ'n. No. 2015/0351053 (published 3 Dec. 2015) [hereinafter Jeong] teaches an extended power headroom report (PHR) including respective calculated PHs of the multiple activated serving cells on one of the multiple activated serving cells. A PH of a first serving cell of the multiple activated serving cells is calculated based on a first maximum transmission power or a second maximum transmission power.


Additionally, all of the further limitations in 2 – 26, 28 - 32 and 34 - 38 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
January 25, 2022Primary Examiner, Art Unit 2471